Citation Nr: 0921783	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-34 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for biliary cirrhosis as 
secondary to service-connected bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active military duty from June 1976 to 
March 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the RO that, 
in pertinent part, denied service connection for biliary 
cirrhosis.  

The Veteran requested a hearing before a Veterans Law Judge 
at the RO in her November 2007 Substantive Appeal. She was 
scheduled for a hearing in December 2008.  In December 2008, 
however, the Veteran withdrew her hearing request and, since 
that time, has not requested an additional hearing before the 
Board.  The Veteran's hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

Biliary cirrhosis was not incurred in or aggravated by active 
service, is not presumed to have had its onset it service, 
and is not secondary to a service-connected disability.



CONCLUSION OF LAW

Biliary cirrhosis was not incurred in or aggravated by active 
service, is not presumed to have had its onset it service, 
and is not secondary to a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in April 2006, and May and July 2007, 
the Veteran was furnished notice of the type of evidence 
needed in order to substantiate the claim, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran was also generally informed that she should send 
to VA evidence in her possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, a VA 
examination, and statements submitted by the Veteran and her 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, including cirrhosis of the 
liver, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the Board notes that the Veteran does not 
contend, and her service treatment record does not indicate, 
that he was treated for or diagnosed with liver disorder 
including biliary cirrhosis in service or within one year of 
service.  In fact, the biliary cirrhosis is not shown until 
many years after service.  Rather, the Veteran asserts in 
this case that her primary biliary cirrhosis is the result of 
medication prescribed for her service-connected bipolar 
disorder.  

In order to determine whether the Veteran's diagnosed primary 
biliary cirrhosis was caused by her service-connected bipolar 
disorder, to include medication prescribed for this 
condition, he was afforded a VA examination dated in July 
2007.  The medical history was noted for the record.  

After examination, the Veteran was diagnosed with primary 
biliary cirrhosis.  The condition was noted to have existed 
since approximately 2000 when her symptoms became constant.  
Regarding the etiology of the Veteran's condition, the 
examiner stated that primary biliary cirrhosis was widely 
regarded as an autoimmune disease of unclear etiology.  He 
could find no literature reference of an association, casual 
or otherwise, between primary biliary cirrhosis and bipolar 
disorder, or between primary biliary cirrhosis and 
medications used to treat bipolar disorder.  

The examiner noted that, although many medications used to 
treat bipolar disorder were "hepatically metabolized" and, 
for that reason, might be best avoided in a patient with 
primary biliary cirrhosis, there did not appear to be any 
evidence that primary biliary cirrhosis was a process that 
was secondary to the use of those medications.  The VA 
examiner added that the presence of biliary cirrhosis might 
"limit treatment options" for the service-connected bipolar 
because it was usually a slowly disease process that could 
result in liver failure.  

The VA examiner also noted that, at the time of the 
examination, there was no laboratory evidence for cirrhosis.  
He indicated that the Veteran's condition was currently under 
control.  The examiner added that, based on the available 
data, the liver disease was likely compensated as the result 
of treatment.  

The submitted VA outpatient treatment records show that the 
Veteran was undergoing treatment for stable biliary cirrhosis 
in June 2006.  Earlier in March of that year, the Veteran was 
noted to have continued mental health issues and trying to 
find a better medication.  She reportedly had problems with 
anger and aggression at times.  The treating doctor noted 
that she needed to be on the prescribed medications in order 
to protect her liver.   

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim.  Here, the medical evidence does 
not support the conclusion that the Veteran's biliary 
cirrhosis had its onset in service, within one year of 
service, or was secondary to the Veteran's service-connected 
bipolar disorder.  

The VA medical opinion is the only competent evidence 
addressing the issue of secondary service connection in 
finding based on widely-accepted medical knowledge that the 
Veteran's biliary cirrhosis, a disease process of unclear 
etiology, was not caused by the service-connected bipolar 
disorder or by medical used in treatment thereof.  

In addition, due to the potential serious prospects of the 
biliary cirrhosis, the examiner found that treatment of liver 
condition would impact on the treatment of the service-
connected bipolar disorder by precluding the use of certain 
medications.  

More importantly, to date, in regard to the question of 
aggravation, the VA medical records show that the biliary 
cirrhosis is shown to have been stable and compensated due to 
the treatment regime.  These current findings provide no 
basis for finding a chronic worsening or increase in severity 
of the liver disease due to the service-connected disability.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that her condition is the 
result of her military service.  The Veteran, however, is not 
competent on her own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

On these facts and upon application of the relevant law and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
appellant's claim for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for biliary cirrhosis to include on a 
secondary basis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


